Order entered January 21, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00710-CR

                          JOHN FRANCIS WALSH III, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. F17-75832-H

                                           ORDER
       Appellant, who was convicted of aggravated sexual assault, filed his brief on January 6,

2020. In his brief, appellant identifies the victim by name. This Court does not allow a party to

file a brief that discloses the names of victims in aggravated sexual assault cases. See TEX. R.

APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”). Accordingly, we

STRIKE appellant’s brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim either generically (for example, “victim”) or by initials only,

including when quoting relevant portions of the record, giving a statement of the case, or

attaching an appendix.
       We DIRECT the Clerk to send copies of this order to the Honorable Nancy Kennedy,

Presiding Judge, Criminal District Court No. 2; Sharita Blacknall and the Dallas County District

Attorney.

                                                   /s/     CORY L. CARLYLE
                                                           JUSTICE